DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 28, 2021 has been entered.
 
Summary
The Applicant’s arguments and claim amendments received on September 15, 2021 are entered into the file. Currently, claims 1 and 6 are amended; claims 4 and 5 are canceled; claims 7-16 are withdrawn; resulting in claims 1-3 and 6 pending for examination.




Information Disclosure Statement
As of the mailing date of this office action, there has been no information disclosure statement entered into the file. The Applicant is reminded of their duty to disclose (see MPEP 2001).

Claim Objections
Claim 1 is objected to because of the following informalities:
In line 14 of claim 1, “a tubular core” should read --the tubular core--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation reciting “the inner surface of the length of first label web adjacent the first end” is indefinite because it is not clear how a surface of the a portion of the inner surface of the first label web proximate the first end is removably attached to the mounting strips until further clarification is provided by the Applicant.
Regarding claims 2, 3, and 6, the limitations reciting “the leading…end[s]” (claim 2, line 3), “the trailing end” (claim 3, line 5), and “the leading end” (claim 6, line 2) lack antecedent basis because the terms “leading end” and “trailing end” have not previously been defined by the claims.
In order to overcome this indefiniteness rejection, the limitation of independent claim 1 reciting “the length of first label web having a first end and an inner surface” (line 12) can be amended to --the length of first label web having a leading end, a trailing end, and an inner surface--, and further recitations of “the first end” can be amended accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuguchi (JP 2001-163490, previously cited) in view of Tamura et al. (US 5,804,302, previously cited).
Regarding claim 1, Matsuguchi teaches a roll of label web (20; web roll) comprising a tubular core (14; winding core) extending along an axis and having a cylindrical outer surface interconnecting first and second opposite ends of the core, the outer surface having a circumference (Fig. 1, [0002], [0009]). Matsuguchi further teaches the roll of label web having a plurality of mounting strips (22; double-sided adhesive material) affixed to the outer surface and spaced between the first and second 
Matsuguchi further teaches a length of first label web (3; web) having a plurality of longitudinally spaced adhesive-backed labels (5; labels), wherein the length of first web inherently has a leading end, a trailing end, and an inner surface (Fig. 1, [0002]), and wherein the inner surface of the length of label web is removably attached to the plurality of mounting strips at an end portion of the label web adjacent the trailing end [0010].
The limitation reciting “wound around a tubular core in such a manner that a first and last label of the first label web are fully intact and usable” is considered functional language related to the intended use of the product and is accorded limited weight as the language does not further limit the structure of the product. The limitation also appears to be a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product. The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. See MPEP 2113. Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Matsuguchi teaches the structure of the roll of label web as recited by independent claim 1 and further teaches the web being removably attached to the core such that the web is detached from the core at the end of transfer, allowing the web to be used up to the end without causing a feed error ([0005]-[0007], [0011]).
Matsuguchi does not expressly teach that the mounting strips have a length sufficient to be wrapped completely around the outer surface of the tubular core. However, in the analogous art of mechanisms for joining webs to cylindrical rolls, Tamura et al. teaches a web take-up roll (1; roll of label web) including a cylindrical bobbin (2; tubular core) and a transfer film web (3; first label web), wherein a terminal portion of the web is joined to the bobbin by a pressure-sensitive adhesive double-coated tape (4; mounting strips) made of a substrate (5) having pressure-sensitive adhesive (6) formed on both sides of the substrate (Abstract; Fig. 2; col 9, Ln 23-32).  Tamura et al. further teaches that the double-coated tape can be positioned on the bobbin in a longitudinal (circumferential) direction and that the tape may be applied in two or more places on the bobbin (Fig. 7; col 9, Ln 3-49).
Although Tamura et al. illustrates an embodiment, shown in Fig. 7, wherein the adhesive tape extends only partially around the core in a circumferential direction, the reference further teaches that the width and/or length of the adhesive tape may be varied according to the desired peel adhesion of the transfer film web to the bobbin (col 10, Ln 1-16). Tamura et al. further teaches that a suitable peel adhesion may be selected according to the web pulling force in a printer, wherein the force necessary for separating the transfer film from the bobbin is appropriately adjusted to ensure that the film and bobbin do not separate during winding while also ensuring clean separation upon complete consumption of the web (col 9, Ln 42-62; col 10, Ln 1-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the web roll of Matsuguchi by increasing the length of the pieces of double-sided adhesive such that they wrap entirely around 
Regarding claim 2, Matsuguchi in view of Tamura et al. teaches all of the limitations of claim 1 above and, as noted above, teaches the labels being disposed in a longitudinally spaced manner from one another along the first label web (Fig. 1).
The limitation reciting “the leading and trailing ends of the first label web are cut between successive labels such that the first and last labels of the first label web are complete” is considered functional language related to the intended use of the product and is accorded limited weight as the language does not further limit the structure of the product. The limitation also appears to be a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product. The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. See MPEP 2113. Furthermore, there does not appear to be a nonobvious difference between the prior art structure and the structure resulting from the claimed method because the prior art Matsuguchi in view of Tamura et al. teaches the structure of the roll of label web having longitudinally spaced labels as recited by claim 2.
Regarding claim 3, Matsuguchi in view of Tamura et al. teaches all of the limitations of claim 1 above and further teaches that the plurality of mounting strips (22; double-sided adhesive material) are substrates (24; base material) having adhesive on 
The limitation reciting “configured to bond with sufficient magnitude to maintain the trailing end of the first label web on the core during winding of the first label web on the core while allowing for the first label web to be pulled free from the core for printing of the last label on the first label web during unwinding of the first label web from the core” is considered functional language related to the intended use of the product and is accorded limited weight as the language does not further limit the structure of the product. The limitation also appears to be a method limitation (i.e. “during winding…” and “during unwinding…”) and does not determine the patentability of the product, unless the method produces a structural feature of the product. The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. See MPEP 2113. Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Matsuguchi in view of Tamura et al. teaches the structure of the roll of label web as recited by claim 3, and Matsuguchi further teaches the web being removably attached to the core such that the web is detached from the core at the end of transfer, allowing the web to be used up to the end without causing a feed error ([0005]-[0007], [0011]). Matsuguchi teaches that this effect is achievable by the double-sided adhesive material (22) having a first adhesive layer (26) which weakly bonds to the label web and a second adhesive layer (28) which forms a relatively strong bond with the core, where the adhesive strength of . 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuguchi (JP 2001-163490, previously cited) in view of Tamura et al. (US 5,804,302, previously cited) as applied to claim 1 above, and further in view of Lindberg et al. (US 2016/0107859, previously cited) and Elsner (US 5,555,978, previously cited).
Regarding claim 6, Matsuguchi in view of Tamura et al. teaches all of the limitations of claim 1 above but does not expressly teach the roll of label web further comprising one or more removable adhesive tabs for securing the leading end of the label web. However, in the analogous art of wound web rolls, Lindberg et al. teaches a method of securing a trailing end (14’; leading end) of a web (14; first label web) to a surface (14.4) of the completed web roll with at least one attachment article (30; removable adhesive tabs) having an adhesive surface which extends over the trailing end of the web and onto the roll surface (Abstract, Fig. 2, [0003]-[0004], [0095]). 
The limitation reciting “to maintain the length of first label web on the core” is considered functional language related to the intended use of the product and is accorded limited weight as the language does not further limit the structure of the product. Nevertheless, Lindberg et al. further teaches that the trailing end must be secured on the surface of the roll so that the roll will not unwind or become loose [0087]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the web roll of Matsuguchi in view of Tamura et al. by using an attachment article to seal the completed roll as taught by Lindberg et al. in order to prevent the roll from unwinding or becoming loose. Furthermore, it would have been obvious for one of ordinary skill in the art to modify the adhesive quality or dimensions of the adhesive tape as taught by Lindberg et al. according to the web material used in the particular application, in order to achieve the desired amount of adhesive coverage.
Although Lindberg et al. suggests selecting as the attachment article an adhesive tape of varying adhesive quality or dimensions depending on the type of the web in the roll and to achieve a desired amount of angular coverage of the tape on the roll ([0098]-[0099]), Matsuguchi in view of Lindberg et al. does not expressly teach the attachment articles being removable.
However, in the analogous art of wound web rolls, Elsner teaches a length of web material (14) wound around a cylindrical core (12), wherein a free end (16; leading end) of the web material is secured to the roll by an adhesive closure strip (18; removable adhesive tabs) having a low peel strength adhesive (22) in order to prevent inadvertent unwinding of the free end while facilitating easy removal of the strip from the roll without damaging the web material (col 2, Ln 7-9; col 2, Ln 44-62; col 3, Ln 15-21).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the roll closure mechanism of Matsuguchi in view of Tamura et al. and Lindberg et al. by using an adhesive having low peel strength in order to secure the roll from unwinding while also facilitating easy removal of .

Response to Arguments
Response-Drawings
The previous objections to the specification are overcome by Applicant’s amendments to paragraphs [0022] and [0034] of the specification in the response filed September 15, 2021.

Response-Claim Objections
The previous objections to claims 1 and 6 are overcome by Applicant’s amendments to the claims in the response filed September 15, 2021.

Response-Claim Rejections - 35 USC § 112
The previous rejections of claims 1-3 and 6 under 35 U.S.C. 112(a) as failing to comply with the written description requirement are overcome by the claim amendments filed September 15, 2021.
With respect to the new matter rejections, on page 7 of the remarks, the Applicant submits that the phrase “wrapped around” as found in paragraph [0027] of the instant specification is commonly understood to mean “to fold, coil, or bend completely around someone or something” (citing The Free Dictionary). This argument is persuasive. Accordingly, the newly added limitation to claim 1 requiring that each of the plurality of mounting strips is “wrapped around and extends circumferentially about the 
The previous rejections of claims 1-3 and 6 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention were not addressed in the Applicant’s remarks filed September 15, 2021 and thus are maintained in the office action above.

Response-Claim Rejections - 35 USC § 103
Applicant’s arguments filed September 15, 2021 with respect to amended independent claim 1 have been fully considered but they are not persuasive.
The Applicant argues on pages 8-10 that the that the cited references do not teach or suggest the new limitation of claim 1 requiring that each of the plurality of mounting strips is wrapped around and extends circumferentially about the outer surface of the tubular core. With respect to Tamura et al., the Applicant specifically points to Fig. 7 as evidence that the reference teaches the double-sided adhesive extending only partially around the core.
These arguments are not persuasive. As explained in the prior art rejections above, although Tamura et al. illustrates an embodiment in Fig. 7 wherein the pressure-sensitive double-coated adhesive tape (4; mounting strip) extends only partially around the bobbin (2; tubular core), the reference expressly teaches varying the length of the adhesive tape according to the desired peel adhesion between the transfer film (3; length of first label web) and the bobbin (col 10, Ln 1-16). Tamura et al. further teaches 
Furthermore, on page 9 of the remarks, the Applicant submits that the claimed configuration wherein the mounting strips are wrapped entirely around and extend circumferentially about the core has the advantage of enabling the end of the web to bond to the core at any circumferential location along the outer surface. Even though Tamura et al. teaches a motivation for arriving at the claimed configuration that is different than that set forth by the Applicant in the remarks, Applicants are reminded that “it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant”. See MPEP 2144(IV).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nabeta et al. (WO 2020/066883, machine translation via EPO provided) teaches a winding core for a film (5) capable of preventing winding displacement, comprising a winding core body (1) and one or more pieces of tape (2) spirally 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        
/LAURA C POWERS/Primary Examiner, Art Unit 1785